                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8     GARY FARRIS, et al.,                                 Case No. 18-cv-04186-JST (RMI)
                                   9                     Plaintiffs,
                                                                                              ORDER
                                  10              v.
                                                                                              Re: Dkt. Nos. 239, 241
                                  11     3M COMPANY, et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13

                                  14           Currently pending before the court are Plaintiff’s Motion for Sanctions (dkt. 239) and a

                                  15   separate letter brief from Defendant Toshiba American Business Solutions (“TABS”) (dkt. 241)

                                  16   requesting the court to strike Plaintiff’s Motion for Sanctions as noncompliant with a previous

                                  17   order of the court.

                                  18           On December 20, 2019, as it pertained to a number of discovery issues between Plaintiff

                                  19   and TABS, the court ordered (dkt. 237) the parties to meet and confer in person in a good faith

                                  20   effort to resolve or narrow the disputes, and that if any disputed remained, the Parties were ordered

                                  21   to file a joint letter brief not exceeding 10 pages within fourteen days. Seven days later, on

                                  22   December 27, 2019, Plaintiff filed a motion for sanctions pertaining to those discovery disputes.

                                  23   See Pl.’s Mot. (dkt. 239). A few days later, on January 3, 2020, Plaintiff’s counsel submitted a

                                  24   separate declaration relating his prior inability to comply with the court’s order due to vacation

                                  25   plans, while also noting his return to California the following week, thus becoming available again

                                  26   to meet and confer. See Decl. (dkt. 240) at 4 (“. . . I’ll go to San Francisco if I have to.”).

                                  27   Thereafter, TABS submitted a separate letter brief (dkt. 241) requesting that Plaintiff’s motion be

                                  28   stricken and that the Parties be made to meet and confer in person and then to file a joint discovery
                                   1   letter brief as previously ordered. Accordingly, because Plaintiff’s Motion (dkt. 241) is non-

                                   2   compliant with the court’s previous order in that it is not a jointly-filed letter brief and was not

                                   3   preceded by meeting and conferring in person, the motion is STRICKEN.

                                   4          Counsel for Plaintiff and TABS are herewith ORDERED to meet and confer in person, in

                                   5   San Francisco, in a good faith effort to resolve or narrow the matters at issue. Thereafter, if any

                                   6   issues remain in dispute, Plaintiff and TABS are ORDERED to present those issues in a jointly-

                                   7   filed letter brief not exceeding 10 pages on or before Tuesday, January 14, 2020.

                                   8          IT IS SO ORDERED.

                                   9   Dated: January 7, 2020

                                  10

                                  11
                                                                                                      ROBERT M. ILLMAN
                                  12                                                                  United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          2
